UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2013 Item 1: Schedule of Investments Vanguard Ohio Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.9%) Ohio (98.9%) Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/13 (Prere.) 6,300 6,375 Akron OH Income Tax Revenue BAN 1.125% 11/14/13 1,500 1,502 Akron OH Income Tax Revenue BAN 1.125% 3/13/14 1,600 1,606 Avon OH BAN 0.450% 6/25/14 2,610 2,610 Butler County OH BAN 0.400% 7/31/14 2,000 2,000 Cincinnati OH City School District GO 5.000% 12/1/13 (Prere.) 1,625 1,644 1 Cincinnati OH City School District GO TOB VRDO 0.060% 9/6/13 12,235 12,235 1 Cincinnati OH City School District GO TOB VRDO 0.070% 9/6/13 5,000 5,000 Cincinnati OH GO 2.000% 12/1/13 1,120 1,125 1 Cleveland OH Water Works Revenue TOB VRDO 0.060% 9/6/13 9,950 9,950 Cleveland OH Water Works Revenue VRDO 0.050% 9/6/13 LOC 7,900 7,900 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.070% 9/6/13 LOC 2,445 2,445 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.050% 9/6/13 2,400 2,400 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.070% 9/6/13 5,810 5,810 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.070% 9/6/13 7,115 7,115 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.060% 9/6/13 LOC 2,750 2,750 Columbus OH BAN 1.500% 11/21/13 2,750 2,758 2 Columbus OH BAN 2.000% 9/2/14 6,600 6,718 Columbus OH GO 5.000% 7/1/14 1,000 1,040 1 Columbus OH GO TOB VRDO 0.070% 9/6/13 4,360 4,360 Columbus OH GO VRDO 0.050% 9/6/13 5,000 5,000 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.060% 9/6/13 LOC 3,370 3,370 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.060% 9/6/13 LOC 2,895 2,895 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.060% 9/6/13 LOC 5,380 5,380 1 Columbus OH Sewer Revenue TOB VRDO 0.060% 9/6/13 4,945 4,945 Columbus OH Sewer Revenue VRDO 0.050% 9/6/13 5,465 5,465 Cuyahoga County OH Economic Development Revenue (Cleveland Hearing & Speech) VRDO 0.060% 9/6/13 LOC 4,540 4,540 Cuyahoga County OH Housing Revenue VRDO 0.050% 9/6/13 LOC 6,935 6,935 Cuyahoga Falls OH BAN 1.000% 12/5/13 2,400 2,404 Dayton OH City School District GO 1.500% 11/1/13 7,095 7,110 Deerfield Township OH BAN 1.000% 10/30/13 2,580 2,583 Euclid OH Income Tax BAN 1.150% 6/12/14 1,245 1,250 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.060% 9/6/13 LOC 6,100 6,100 1 Franklin County OH Hospital Facilities Revenue (Nationwide Children's Hospital Project) TOB VRDO 0.060% 9/6/13 7,180 7,180 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.070% 9/6/13 3,400 3,400 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.070% 9/6/13 2,000 2,000 Franklin County OH Hospital Revenue (Holy Cross Health System) VRDO 0.040% 9/6/13 1,800 1,800 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.050% 9/6/13 6,715 6,715 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.050% 9/6/13 6,500 6,500 Green OH BAN 1.000% 6/17/14 910 915 1 Hamilton County OH Economic Development Revenue TOB VRDO 0.060% 9/6/13 LOC 3,005 3,005 Hamilton County OH Health Care Facilities Revenue (The Children's Home of Cincinnati) VRDO 0.060% 9/6/13 LOC 3,165 3,165 1 Hamilton County OH Sewer System Revenue TOB VRDO 0.070% 9/6/13 8,500 8,500 Hamilton OH BAN 1.125% 10/3/13 2,400 2,401 Huber Heights OH BAN 1.125% 11/8/13 2,000 2,003 Jackson OH Local School District Stark & Summit Counties GO 5.000% 6/1/14 (Prere.) 1,000 1,035 Kent OH BAN 1.000% 10/8/13 1,750 1,751 2 Kent OH BAN 1.000% 9/4/14 2,565 2,581 Lakewood OH BAN 1.000% 4/15/14 1,610 1,616 1 Lakewood OH City School District GO TOB VRDO 0.080% 9/6/13 3,825 3,825 Lancaster Port Authority Ohio Gas Revenue VRDO 0.060% 9/6/13 18,400 18,400 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.150% 9/6/13 10,000 10,000 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.210% 9/6/13 5,000 5,000 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.070% 9/6/13 LOC 1,650 1,650 Lucas County OH BAN 1.000% 7/16/14 3,000 3,019 Marysville OH BAN 1.500% 5/29/14 1,900 1,915 Mason OH City School District BAN 1.500% 1/30/14 3,000 3,015 Mason OH City School District GO 5.000% 6/1/14 (Prere.) 1,175 1,217 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.090% 9/6/13 LOC 5,855 5,855 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.080% 9/6/13 3,990 3,990 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.080% 9/6/13 4,000 4,000 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.070% 9/6/13 100 100 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.080% 9/6/13 10,800 10,800 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.070% 9/6/13 7,500 7,500 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.070% 9/3/13 13,515 13,515 New Albany OH BAN 1.000% 7/31/14 3,800 3,825 1 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) TOB VRDO 0.060% 9/6/13 6,800 6,800 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.060% 9/3/13 LOC 2,800 2,800 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.120% 9/6/13 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.070% 9/6/13 LOC 6,500 6,500 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.050% 9/6/13 LOC 14,650 14,650 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.060% 9/6/13 LOC 5,000 5,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.060% 9/6/13 LOC 5,000 5,000 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/13 2,105 2,113 Ohio Common Schools GO VRDO 0.060% 9/6/13 5,450 5,450 Ohio Common Schools GO VRDO 0.060% 9/6/13 1,220 1,220 Ohio Conservation Projects GO 5.000% 3/1/14 (Prere.) 1,425 1,459 Ohio GO VRDO 0.060% 9/6/13 985 985 Ohio GO VRDO 0.060% 9/6/13 3,500 3,500 1 Ohio Higher Education GO TOB VRDO 0.060% 9/6/13 16,945 16,945 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.110% 10/17/13 7,000 7,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.050% 9/3/13 LOC 5,355 5,355 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.060% 9/3/13 LOC 8,200 8,200 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.030% 9/3/13 8,100 8,100 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.040% 9/3/13 1,600 1,600 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.050% 9/3/13 8,600 8,600 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.080% 9/6/13 LOC 2,710 2,710 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.080% 9/6/13 1,800 1,800 1 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) TOB VRDO 0.100% 9/6/13 (13) 5,000 5,000 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.060% 9/6/13 LOC 4,230 4,230 Ohio Higher Educational Facility Revenue (Ohio Dominican University) VRDO 0.070% 9/6/13 LOC 9,155 9,155 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.060% 9/3/13 3,100 3,100 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.060% 9/3/13 2,425 2,425 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.060% 9/6/13 10,000 10,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.070% 9/6/13 4,000 4,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.070% 9/6/13 2,865 2,865 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.080% 9/6/13 10,960 10,960 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.080% 9/6/13 5,000 5,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.080% 9/6/13 13,000 13,000 Ohio State University General Receipts Revenue CP 0.140% 9/5/13 7,790 7,790 Ohio State University General Receipts Revenue CP 0.110% 9/9/13 8,000 8,000 Ohio State University General Receipts Revenue CP 0.140% 9/10/13 8,200 8,200 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/14 5,155 5,279 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.050% 9/3/13 LOC 3,800 3,800 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.060% 9/6/13 LOC 7,450 7,450 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 4.000% 12/1/13 1,000 1,009 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/13 1,000 1,012 Ohio Water Development Authority Revenue 2.000% 12/1/13 1,500 1,507 Ohio Water Development Authority Revenue 2.000% 6/1/14 1,500 1,520 Ohio Water Development Authority Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.070% 9/3/13 LOC 6,700 6,700 Olentangy OH Local School District GO 5.250% 6/1/14 (Prere.) 3,055 3,169 1 Olentangy OH School District GO TOB VRDO 0.060% 9/6/13 LOC 2,840 2,840 1 South-Western City OH School District GO TOB VRDO 0.060% 9/6/13 8,010 8,010 Stow OH BAN 1.000% 5/2/14 2,700 2,713 Summit County OH GO 5.250% 12/1/13 (Prere.) 1,820 1,843 Summit County OH GO 5.250% 12/1/13 (Prere.) 1,395 1,413 Toledo OH City School District GO 5.000% 12/1/13 (Prere.) 1,940 1,963 Toledo-Lucas County OH Port Authority Airport Development Revenue (FlightSafety International Inc.) VRDO 0.060% 9/6/13 11,450 11,450 University of Cincinnati OH BAN 1.500% 5/9/14 4,000 4,034 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/14 (Prere.) 3,695 3,827 Willoughby OH BAN 1.500% 7/25/14 5,625 5,688 Puerto Rico (1.0%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.060% 9/6/13 5,750 5,750 Total Tax-Exempt Municipal Bonds (Cost $601,322) Total Investments (99.9%) (Cost $601,322) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2013, the aggregate value of these securities was $157,910,000, representing 26.2% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2013. Ohio Tax-Exempt Money Market Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Ohio Tax-Exempt Money Market Fund A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
